Title: To Thomas Jefferson from Powhatan Bolling, 6 September 1792
From: Bolling, Powhatan
To: Jefferson, Thomas



Dear Sir
Lynchburg 6th. September 92.

Although letters from a person unknown like me, to Men in your exalted station are generally fraught with publick matter, as the friend of a deceas’d parent, give me leave to flatter myself you’ll excuse the deviation of a Son, who owes you equal respect and Esteem; and who, presumeing on that alone, ventures to address you as such and call on your attentions.
That bright star which gave life and liberty to America, produc’d a revolution here, and beam’d its glorious rays successfully on France. There—mounted to a blaze, a genial influence is reflected back so paramount to prejudice, that to participate the sufferings of those brave people, or share the smiles of their success has finally become the height of my ambition. Dureing our late struggle for independance, my Youth has often been lamented. Now—when arriv’d to a proper age, blest with a constitution capible of the fatigue, and above all, enraptur’d with the prospect of signalizeing myself in so noble a cause: behold—the great creditor of Our Country, presents an ample field to gratify each longing inclination, one only obsticle excepted; the Medium of some Friend to succeed in a country where custom expects it, and where a state of warfare may make it necessary.
As a stranger—I have ventur’d hard in addressing you with so much Freedom. But—if you knew the time I have taken to reconcile its Quixotic features, Your answer would be ready and candid. Meanwhile, should you do me the Honor I’ve express’d, I shall leave my Country the ensueing Spring, with a resolution, not willingly to disgrace  it, and impress’d with a becomeing degree of gratitude to You. I am, Dear Sir, with respect & esteem,

P. Bolling


P.S. Judge Fleming, informs me you advocated my Father as Executor of Edward Bolling Deceased in a Dispute between him and Mr. Archibald Bolling. That the arguments were drawn up Mr. Wythe, plaintiff and yourself for the Defendant on the examination of which Mr. Wythe retract’d several demands brought forward by him at first. You will much oblige me by transmitting such information as you may find convenient and think necessary, the dispute still continuing on hand.


PB

